Exhibit 10.4

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

April 1, 2020

 

To:   

Nevro Corp.

  

1800 Bridge Parkway

  

Redwood City, CA 94065

     Attention:    Andrew Galligan, cc: Kashif Rashid, General Counsel     
Telephone No.:    650-433-3205      Emails:    galligan@nevro.com;
kashif.rashid@nevro.com

Re:     Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Morgan
Stanley & Co. International plc (“Dealer”) and Nevro Corp. (“Counterparty”) as
of the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. Each party further agrees that this Confirmation together with
the Agreement evidence a complete binding agreement between Counterparty and
Dealer as to the subject matter and terms of the Transaction to which this
Confirmation relates, and shall supersede all prior or contemporaneous written
or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Prospectus dated
March 30, 2020, as supplemented by the Prospectus Supplement dated April 1, 2020
(as so supplemented, the “Prospectus”) relating to the 2.75% Convertible Senior
Notes due 2025 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
165,000,000 (as increased by up to an aggregate principal amount of USD
24,750,000 if and to the extent that the Underwriter (as defined herein)
exercises its option to purchase additional Convertible Notes pursuant to the
Underwriting Agreement (as defined herein)) pursuant to an Indenture dated
June 13, 2016 (the “Base Indenture”), as supplemented by a Supplemental
Indenture thereto to be dated April 6, 2020 (the “Supplemental Indenture”),
between Counterparty and Wilmington Trust, National Association, as trustee (the
Base Indenture as so supplemented, the “Indenture”). In the event of any
inconsistency between the terms defined in the Prospectus, the Indenture and
this Confirmation, this Confirmation shall govern. The parties acknowledge that
this Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Prospectus. If any
such definitions in the Indenture or any such sections of the Indenture differ
from the descriptions thereof in the Prospectus, the descriptions thereof in the
Prospectus will govern for purposes of this Confirmation. The parties further
acknowledge that the Supplemental Indenture section numbers used herein are
based on the draft of the Supplemental Indenture last reviewed by Dealer as of
the date of this Confirmation, and if any such section numbers are changed in
the Supplemental Indenture as executed, the parties will amend this Confirmation
in good faith to preserve the intent of the parties. Subject to the foregoing,
references to the Base Indenture or Supplemental Indenture herein are references
to the Base Indenture or the Supplemental Indenture, as the case may be, as in
effect on the date hereof and on the date of its execution, respectively, and if
either the Base Indenture or the Supplemental Indenture is amended or
supplemented following such date (other than any amendment or supplement
(x) pursuant to Section 10.02(j) of the Supplemental Indenture that, as
determined by the Calculation Agent, conforms the Indenture to the description
of Convertible Notes in the Prospectus or (y) pursuant to Section 14.07 of the
Supplemental Indenture, subject, in the case of this clause (y), to the second
paragraph under “Method of Adjustment” in Section 3), any such amendment or
supplement will be disregarded for purposes of this Confirmation, except for
purposes of Section 9(j)(iii), unless the parties agree otherwise in writing.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.    This Confirmation evidences a complete and binding agreement between
Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Counterparty had executed an agreement in such
form (but without any Schedule except for (i) the election of the laws of the
State of New York as the governing law (without reference to choice of law
doctrine); (ii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Dealer with (a) the phrase “,
or becoming capable at such time of being declared,” deleted from
Section 5(a)(vi)(1) of the Agreement, (b) a “Threshold Amount” with respect to
Dealer of three percent of Dealer’s shareholders’ equity as of the Trade Date
and (c) the following language added to the end of Section 5(a)(vi):
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due; and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”; and (iii) the term “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business) on the Trade Date. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms.

  

Trade Date:

   April 1, 2020

Effective Date:

   With respect to Section 9(w) of this Confirmation, the Trade Date; otherwise,
the Premium Payment Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “NVRO”).

Number of Options:

   165,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Applicable Percentage:

   70%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 9.5238.

Strike Price:

   USD 105.0001

Premium:

   USD 31,889,550

 

2



--------------------------------------------------------------------------------

Premium Payment Date:

   The closing date of the initial issuance of the Convertible Notes.

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.04(h) and Section 14.03 of the Supplemental Indenture.

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
“Holder” (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Supplemental Indenture; provided that if Counterparty
has not delivered to Dealer a related Notice of Exercise, then in no event shall
a Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Supplemental Indenture.

Free Convertibility Date:

   October 1, 2024

Expiration Time:

   The Valuation Time

Expiration Date:

   April 1, 2025, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date in respect of which a “Notice of Conversion” (as defined in the
Supplemental Indenture) that is effective as to Counterparty has been delivered
by the relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only if Counterparty has provided
a Notice of Exercise to Dealer in accordance with “Notice of Exercise” below.   
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice Deadline:

   In respect of any exercise of Options on any Conversion Date, 5:00 p.m. (New
York City time) on the Scheduled Valid Day immediately preceding the scheduled
first day of the Settlement Averaging Period for such Options; provided that, in
respect of any Options relating to

 

3



--------------------------------------------------------------------------------

   Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, the Notice Deadline shall be 5:00 p.m. (New York City time)
on the Scheduled Valid Day immediately preceding the Expiration Date; provided
further that, notwithstanding the foregoing, any Notice of Exercise and the
related automatic exercise of the related Options shall be effective if given
after the relevant Notice Deadline but prior to 5:00 p.m. (New York City time)
on the fifth Scheduled Valid Day following the relevant Notice Deadline and, in
respect of any Options in respect of which such notice is delivered after the
relevant Notice Deadline pursuant to this proviso, the Calculation Agent shall
have the right to adjust the number of Shares and/or amount of cash deliverable
by Dealer with respect to such Options in a commercially reasonable manner as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the relevant Notice Deadline.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before the applicable Notice Deadline of (i) the
aggregate principal amount of Convertible Notes as to which a Conversion Date
has occurred in respect of such Notice Deadline (including, if applicable,
whether all or any portion of such Convertible Notes are Convertible Notes as to
which additional Shares would be added to the “Conversion Rate” (as defined in
the Indenture) pursuant to Section 14.03 of the Supplemental Indenture), (ii)
the scheduled first day of the Settlement Averaging Period and the scheduled
Settlement Date, (iii) the Relevant Settlement Method for such Options, and
(iv) if the settlement method for the related Convertible Notes is not
Settlement in Shares or Settlement in Cash (each as defined below), the fixed
amount of cash per Convertible Note that Counterparty has elected to deliver to
“Holders” (as such term is defined in the Indenture) of the related Convertible
Notes (the “Specified Cash Amount”); provided that in respect of any Options
relating to Convertible Notes with a Conversion Date occurring on or after the
Free Convertibility Date, (A) such notice need only specify the information
required in clause (i) above, and (B) if the Relevant Settlement Method for such
Options is (x) Net Share Settlement and the Specified Cash Amount is not USD
1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer shall have
received a separate notice (the “Notice of Final Settlement Method”) in respect
of all such Convertible Notes before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately succeeding the Free Convertibility Date
specifying the information required in

 

4



--------------------------------------------------------------------------------

   clauses (iii) and (iv) above. Counterparty acknowledges its responsibilities
under applicable securities laws, and in particular Section 9 and Section 10(b)
of the Exchange Act (as defined below) and the rules and regulations thereunder,
in respect of any election of a settlement method with respect to the
Convertible Notes.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option.

Relevant Settlement Method:

  

In respect of any Option:

 

(i) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Supplemental Indenture (together with cash in
lieu of fractional Shares) (such settlement method, “Settlement in Shares”), (B)
in a combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Supplemental Indenture with a Specified Cash Amount less than USD 1,000 or
(C) in a combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of
the Supplemental Indenture with a Specified Cash Amount equal to USD 1,000,
then, in each case, the Relevant Settlement Method for such Option shall be Net
Share Settlement;

 

5



--------------------------------------------------------------------------------

   (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Supplemental Indenture with a
Specified Cash Amount greater than USD 1,000, then the Relevant Settlement
Method for such Option shall be Combination Settlement; and    (iii) if
Counterparty has elected to settle its conversion obligations in respect of the
related Convertible Note entirely in cash pursuant to Section 14.02(a)(iv)(B) of
the Supplemental Indenture (such settlement method, “Settlement in Cash”), then
the Relevant Settlement Method for such Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.    Dealer will
pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the applicable Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay and/or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount for such Valid Day (the “Daily Combination Settlement Cash Amount”) equal
to the lesser of (1) the product of (x) the Applicable Percentage and (y) the
Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value for such
Valid Day, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation in clause (A) above results in zero or
a negative number for any Valid Day, the Daily Combination Settlement Cash
Amount for such Valid Day shall be deemed to be zero; and

 

6



--------------------------------------------------------------------------------

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.    Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount
exceed the Applicable Limit for such Option.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) the Relevant Price on such Valid Day less the
Strike Price on such Valid Day; provided that if the calculation contained in
clause (ii) above results in a negative number, the Daily Option Value for such
Valid Day shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

Make-Whole Adjustment:

   Notwithstanding anything to the contrary herein, in respect of any exercise
of Options relating to a conversion of Convertible Notes for which additional
Shares will be added to the “Conversion Rate” (as defined in the Supplemental
Indenture) as determined pursuant to Section 14.03 of the Supplemental
Indenture, the Daily Option Value shall be calculated as if the Option
Entitlement included the Applicable Percentage of the

 

7



--------------------------------------------------------------------------------

   number of such additional Shares as determined with reference to the
adjustment set forth in such Section 14.03 of the Supplemental Indenture;
provided that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 14.03
of the Supplemental Indenture were deleted, then each Daily Option Value shall
be proportionately reduced to the extent necessary to eliminate such excess.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page NVRO <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

8



--------------------------------------------------------------------------------

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page NVRO <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option:   

(i) if the related Conversion Date occurs prior to the Free Convertibility Date,
the 30 consecutive Valid Days commencing on, and including, the second Valid Day
following such Conversion Date; or

  

(ii)  if the related Conversion Date occurs on or following the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the 31st Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

9



--------------------------------------------------------------------------------

3.

Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Supplemental Indenture to the “Conversion Rate” or the composition of a “unit of
Reference Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily
Conversion Value” or “Daily Settlement Amount” (each as defined in the
Supplemental Indenture). For the avoidance of doubt, Dealer shall not have any
delivery or payment obligation hereunder, and no adjustment shall be made to the
terms of the Transaction, on account of (x) any distribution of cash, property
or securities by Counterparty to holders of the Convertible Notes (upon
conversion or otherwise) or (y) any other transaction in which holders of the
Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Supplemental Indenture of the type referred to in the
immediately preceding sentence (including, without limitation, pursuant to the
fourth sentence of the first paragraph of Section 14.04(c) of the Supplemental
Indenture or the fourth sentence of Section 14.04(d) of the Supplemental
Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent, in a commercially reasonable manner, shall make a
corresponding adjustment to any one or more of the Strike Price, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction to the extent an analogous adjustment is required to
be made pursuant to the Indenture in connection with such Potential Adjustment
Event.    Notwithstanding the foregoing and “Consequences of Merger Events /
Tender Offers” below:    (i) if the Calculation Agent, acting in good faith and
in a commercially reasonable manner disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 14.05 of
the Supplemental Indenture, Section 14.07 of the Supplemental Indenture or any
supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction in a commercially reasonable
manner; provided that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement

 

10



--------------------------------------------------------------------------------

   Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant “Holder” (as such term is defined in the
Indenture) was deemed to be a record owner of the underlying Shares on the
related Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event in a commercially reasonable manner;    (ii) in connection with
any Potential Adjustment Event as a result of an event or condition set forth in
Section 14.04(b) of the Supplemental Indenture or Section 14.04(c) of the
Supplemental Indenture where, in either case, the period for determining “Y” (as
such term is used in Section 14.04(b) of the Supplemental Indenture) or “SP0”
(as such term is used in Section 14.04(c) of the Supplemental Indenture), as the
case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall have the right, acting in good faith and in a commercially
reasonable manner, to adjust any variable relevant to the exercise, settlement
or payment for the Transaction as appropriate to reflect the costs (including,
but not limited to, hedging mismatches and market losses) and expenses incurred
by Dealer in connection with its commercially reasonable hedging activities as a
result of such event or condition not having been publicly announced prior to
the beginning of such period; and    (iii) if any Potential Adjustment Event is
declared and (a) the event or condition giving rise to such Potential Adjustment
Event is subsequently amended, modified, cancelled or abandoned, (b) the
“Conversion Rate” (as defined in the Indenture) is otherwise not adjusted at the
time or in the manner contemplated by the relevant Dilution Adjustment Provision
based on such declaration or (c) the “Conversion Rate” (as defined in the
Indenture) is adjusted as a result of such Potential Adjustment Event and
subsequently re-adjusted (each of clauses (a), (b) and (c), a “Potential
Adjustment Event Change”) then, in each case, the Calculation Agent shall have
the right, acting in good faith and in a commercially reasonable manner, to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its commercially reasonable hedging activities as a result of
such Potential Adjustment Event Change.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the
Supplemental Indenture.

 

11



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, which shall not apply with respect to the Transaction, a “Merger
Event” means the occurrence of any event or condition set forth in the
definition of “Merger Event” in Section 14.07 of the Supplemental Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, which shall not apply with respect to the Transaction, a “Tender
Offer” means the occurrence of any event or condition set forth in
Section 14.04(e) of the Supplemental Indenture.

Consequences of Merger Events / Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent, in a
commercially reasonable manner, shall make a corresponding adjustment in respect
of any adjustment under the Indenture to any one or more of the nature of the
Shares (in the case of a Merger Event), Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction to the extent an analogous adjustment is required to
be made pursuant to the Indenture in connection with such Merger Event or Tender
Offer, as the case may be, subject to the second paragraph under “Method of
Adjustment”; provided, however, that no adjustment shall be made in respect of
any adjustment to the Conversion Rate pursuant to any Excluded Provision;
provided further that if, with respect to a Merger Event or a Tender Offer,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation or
is not organized under the laws of the United States, any State thereof or the
District of Columbia, (ii) the Counterparty to the Transaction following such
Merger Event or Tender Offer will not be a United States person (as defined in
the Internal Revenue Code of 1986, as amended (the “Code”)), (iii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be Issuer or a wholly owned subsidiary of Issuer whose obligations under the
Transaction are fully and unconditionally guaranteed by Issuer or (iv) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation, then, in any such case, Cancellation and Payment
(Calculation Agent Determination) may apply at Dealer’s sole election.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
The New York Stock Exchange, The NASDAQ

 

12



--------------------------------------------------------------------------------

   Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

Restrictions on Adjustments:

   Notwithstanding anything to the contrary in the Equity Definitions or this
Confirmation, none of the events listed in Section 14.04(i) of the Supplemental
Indenture will constitute a Potential Adjustment Event, Merger Event or Tender
Offer, and no adjustment will be made to the Transaction in connection with any
such event pursuant to the Equity Definitions (as amended by this Confirmation)
or otherwise.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or the public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof, and (iii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)” at the end of clause (A) thereof. Notwithstanding anything to
the contrary in the Equity Definitions, a Change in Law described in clause
(Y) of Section 12.9(a)(ii) of the Equity Definitions shall not constitute a
Change in Law and instead shall constitute an Increased Cost of Hedging as
described in Section 12.9(a)(vi) of the Equity Definitions.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

13



--------------------------------------------------------------------------------

Increased Cost of Hedging:

   Applicable solely with respect to a “Change in Law” described in clause
(Y) of Section 12.9(a)(ii) of the Equity Definitions as set forth in the last
sentence opposite the caption “Change in Law” above.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer. Determining Party:
   For all applicable Extraordinary Events, Dealer. Non-Reliance:    Applicable.
Agreements and Acknowledgments Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable Hedging Adjustment:    For the
avoidance of doubt, whenever Dealer, Determining Party or the Calculation Agent
is permitted to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of any event (other than
an adjustment made by reference to the Indenture), the Calculation Agent,
Determining Party or Dealer, as the case may be, shall make such adjustment in a
commercially reasonable manner and by reference to the effect of such event on
Dealer assuming that Dealer maintains a commercially reasonable hedge position.

4.  

  Calculation Agent.    Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner; provided
that, following the occurrence and during the continuance of an Event of Default
of the type described in Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the date
such Event of Default occurred and ending on the Early Termination Date with
respect to such Event of Default (or, if earlier, the date on which such Event
of Default is no longer continuing), as the Calculation Agent. Following any
determination or calculation by the Calculation Agent hereunder, upon written
request by Counterparty, the Calculation Agent shall promptly (but in any event
within three Scheduled Trading Days) provide to Counterparty by e-mail to the
e-mail address provided by Counterparty in such request a report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in reasonable detail the basis for such determination or calculation (including
any assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models used by it for such determination or
calculation or any information that may be proprietary or confidential.

 

14



--------------------------------------------------------------------------------

5.

Account Details.

 

(a)

    

Account for payments to Counterparty:

    

To be provided by Counterparty.

    

Account for delivery of Shares to Counterparty:

    

To be provided by Counterparty.

(b)

    

Account for payments to Dealer:

    

To be provided by Dealer.

    

Account for delivery of Shares from Dealer:

    

To be provided by Dealer.

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: New York

 

7.

Notices.

 

(a)

    

Address for notices or communications to Counterparty:

    

Nevro Corp.

    

1800 Bridge Parkway

    

Redwood City, CA 94065

    

Attention:

  

Andrew Galligan, cc: Kashif Rashid, General Counsel

    

Telephone No.:

  

650-433-3205

    

Emails.:

  

galligan@nevro.com; kashif.rashid@nevro.com

(b)

    

Address for notices or communications to Dealer:

    

To:

  

Morgan Stanley & Co. International plc

       

c/o Morgan Stanley & Co. LLC

       

1585 Broadway, 4th Floor

       

New York, NY 10036

    

Attn:

  

Steven Seltzer,

    

Telephone:

  

(212) 761-1719

    

Email:

  

steven.seltzer1@morganstanley.com

 

8.

Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation

 

15



--------------------------------------------------------------------------------

  has been duly and validly executed and delivered by Counterparty and
constitutes its valid and binding obligation, enforceable against Counterparty
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2019, as updated by
any subsequent filings, or constitute a default under, or result in the creation
of any lien under, any such agreement or instrument.

 

  (c)

To the knowledge of Counterparty, no consent, approval, authorization, or order
of, or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Counterparty of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act or state securities laws; provided that
Counterparty makes no representation or warranty regarding any such requirement
that is applicable generally to the ownership of equity securities by Dealer or
any of its affiliates solely as a result of it or any of such affiliate being
financial institutions or broker-dealers.

 

  (d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f)

Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g)

[Reserved]

 

  (h)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

9.

Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer one or more opinions of counsel,
dated as of the Premium Payment Date, given by Latham & Watkins LLP, with
respect to the matters set forth in Sections 8(a) through (c) of this
Confirmation; provided that any such opinion of counsel may contain customary
exceptions and qualifications including, without limitation, exceptions and
qualifications relating to indemnification provisions. Delivery of such opinion
to Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on or prior to the date one Scheduled
Trading Day following any date on which Counterparty obtains actual knowledge
that it has effected any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase

 

16



--------------------------------------------------------------------------------

  Notice”) on such day if following such repurchase, the number of outstanding
Shares as determined on such day is (i) less than 29.4 million (in the case of
the first such notice) or (ii) thereafter more than 1.9 million less than the
number of Shares included in the immediately preceding Repurchase Notice.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including reasonable attorney’s fees), joint or several,
which an Indemnified Person may become subject to, in each case, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable for any settlement of any such proceeding contemplated by this
paragraph that is effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of such
proceeding that is pending or threatened in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and Counterparty shall not, until the second
Scheduled Trading Day immediately following the Trade Date, engage in such a
distribution, in either case, of any securities of Counterparty, other than
(i) a distribution meeting the requirements of the exception set forth in Rules
101(b) and 102(b) of Regulation M and (ii) the distribution the Convertible
Notes and the concurrent distribution of the Shares described in the Prospectus.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

17



--------------------------------------------------------------------------------

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Code);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are reasonably requested and reasonably
satisfactory to Dealer;

 

  (D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent, to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, and in
form and substance reasonably acceptable to Counterparty, by Dealer or Dealer’s
ultimate parent, or (B) with Counterparty’s prior written consent (such consent
not to be unreasonably withheld) to any affiliate of Dealer or to any other
third party with a long-term issuer rating equal to or better than the lesser of
(1) the credit rating of Dealer at the time of such transfer or assignment and
(2) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3
by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer; provided
that (1) Counterparty will not, as a result of such transfer or assignment,
receive from the transferee or assignee on any payment date an amount (taking
into account any additional amounts paid under Section 2(d)(i)(4) of the
Agreement) that is less than the amount that Counterparty would have received
from

 

18



--------------------------------------------------------------------------------

  Dealer in the absence of such transfer or assignment and (2) such transfer or
assignment does not cause a deemed exchange for Counterparty of the Transaction
under Section 1001 of the Code. If at any time at which (A) the Section 16
Percentage exceeds 9.0%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options in accordance with the preceding
sentence on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(m) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party).    The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filing requirements on Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act, in each case, as in effect
on the Trade Date) or other requirements (including obtaining prior approval
from any person or entity) of a Dealer Person, or could result in an adverse
effect on a Dealer Person, under any Applicable Restriction, as determined by
Dealer in its reasonable discretion, minus (B) 1% of the number of Shares
outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

19



--------------------------------------------------------------------------------

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be advisable, based upon such advice of counsel,
under such applicable legal, regulatory or self-regulatory requirements, to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g)

U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to the
extent that prior to the date hereof both parties have adhered to the 2018 ISDA
U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Protocol Covered Agreement, the Morgan Stanley
entity that is a party to the Agreement, the “Dealer Entity”, shall be deemed a
Regulated Entity and the other entity that is a party to the Agreement
(“Counterparty”) shall be deemed an Adhering Party; (ii) to the extent that
prior to the date hereof the parties have executed a separate agreement the
effect of which is to amend the qualified financial contracts between them to
conform with the requirements of the QFC Stay Rules (the “Bilateral Agreement”),
the terms of the Bilateral Agreement are incorporated into and form a part of
the Agreement, and for such purposes the Agreement shall be deemed a Covered
Agreement, Dealer Entity shall be deemed a Covered Entity and Counterparty shall
be deemed a Counterparty Entity; or (iii) if clause (i) and clause (ii) do not
apply, the terms of Section 1 and Section 2 and the related defined terms
(together, the “Bilateral Terms”) of the form of bilateral template entitled
“Full-Length Omnibus (for use between U.S. GSIBs and Corporate Groups)”
published by ISDA on November 2, 2018 (currently available on the 2018 ISDA U.S.
Resolution Stay Protocol page at www.isda.org and, a copy of which is available
upon request), the effect of which is to amend the qualified financial contracts
between the parties thereto to conform with the requirements of the QFC Stay
Rules, are hereby incorporated into and form a part of the Agreement, and for
such purposes the Agreement shall be deemed a “Covered Agreement,” Dealer Entity
shall be deemed a “Covered Entity” and Counterparty shall be deemed a
“Counterparty Entity.” In the event that, after the date of the Agreement, both
parties hereto become adhering parties to the Protocol, the terms of the
Protocol will replace the terms of this paragraph. In the event of any
inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer Entity replaced by references to the

 

20



--------------------------------------------------------------------------------

  covered affiliate support provider. “QFC Stay Rules” means the regulations
codified at 12 C.F.R. 252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8,
which, subject to limited exceptions, require an express recognition of the
stay-and- transfer powers of the FDIC under the Federal Deposit Insurance Act
and the Orderly Liquidation Authority under Title II of the Dodd Frank Wall
Street Reform and Consumer Protection Act and the override of default rights
related directly or indirectly to the entry of an affiliate into certain
insolvency proceedings and any restrictions on the transfer of any covered
affiliate credit enhancements. Additional Provisions.

 

  (h)

Role of Agent. Morgan Stanley & Co. LLC (“MS&CO”) is acting as agent for both
parties but does not guarantee the performance of either party. (i) Neither
Dealer nor Counterparty shall contact the other with respect to any matter
relating to the Transaction without the direct involvement of MS&CO; (ii) MS&CO,
Dealer and Counterparty each hereby acknowledges that any transactions by Dealer
or MS&CO with respect to Shares will be undertaken by Dealer as principal for
its own account; (iii) all of the actions to be taken by Dealer and MS&CO in
connection with the Transaction shall be taken by Dealer or MS&CO independently
and without any advance or subsequent consultation with Counterparty; and
(iv) MS&CO is hereby authorized to act as agent for Counterparty only to the
extent required to satisfy the requirements of Rule 15a6 under the Exchange Act
in respect of the Transaction.

 

  (i)

Acknowledgment regarding certain UK Resolution Authority Powers.

 

  (i)

Dealer is authorized by the Prudential Regulation Authority (“PRA”) and
regulated by the Financial Conduct Authority and the PRA, and is subject to the
Bank of England’s resolution authority powers, as contained in the EU Bank
Recovery and Resolution Directive, and transposed in the UK by the Banking Act
2009. The powers include the ability to (a) suspend temporarily the termination
and security enforcement rights of parties to a qualifying contract, and/or
(b) bail-in certain liabilities owed by Dealer including the writing-down of the
value of certain liabilities and/or the conversion of such liabilities into
equity holdings (as described in further detail below). Pursuant to PRA
requirements, Dealer is required to ensure that counterparties to certain
agreements it enters into which are governed by non-EEA law contractually
recognize the validity and applicability of the above-mentioned resolution
powers, in order to ensure their effectiveness in cross border scenarios.

 

  (ii)

The terms of this section apply only to the Transaction and constitute our
entire agreement in relation to the matters contained in this section, and do
not extend or amend the resolution authority powers of the Bank of England or
any replacement authority. The terms of this section may not be amended by any
other agreements, arrangements or understandings between Dealer and
Counterparty. By signing the Transaction, Counterparty acknowledges and agrees
that, notwithstanding the governing law of the Transaction, the Transaction is
subject to, and Counterparty will be bound by the effect of an application of,
the Bank of England’s (or replacement resolution authority’s) powers to (a) stay
termination and/or security enforcement rights, and (b) bail-in liabilities.

 

  (j)

Additional Termination Events.

 

  (i)

If an event of default with respect to Counterparty occurs under the terms of
the Convertible Notes as set forth in Section 6.02 of the Supplemental Indenture
and such event of default results in the Convertible Notes becoming or being
declared due and payable pursuant to the terms of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Exchange Business Day as an Early Termination
Date pursuant to Section 6(b) of the Agreement (which Exchange Business Day
shall be on or as promptly as reasonably practicable after the occurrence of
such acceleration).

 

21



--------------------------------------------------------------------------------

  (ii)

Within five Scheduled Trading Days promptly following any Repayment Event (as
defined below), Counterparty (x) in the case of a Repayment Event resulting from
the repurchase of any Convertible Notes by Counterparty upon the occurrence of a
“Fundamental Change” (as defined in the Indenture), shall notify Dealer in
writing of such Repayment Event and (y) in the case of a Repayment Event not
described in clause (x) above, may notify Dealer of such Repayment Event, in
each case, including the aggregate principal amount of Convertible Notes (the
“Repayment Convertible Notes”) subject to such Repayment Event (any such notice,
a “Repayment Notice”); provided that no such Repayment Notice described in
clause (y) above shall be effective unless it contains the representation by
Counterparty set forth in Section 8(f) as of the date of such Repayment Notice.
The receipt by Dealer from Counterparty of any Repayment Notice shall constitute
an Additional Termination Event as provided in this Section 9(j)(ii). Upon
receipt of any such Repayment Notice, Dealer shall designate an Exchange
Business Day following receipt of such Repayment Notice as an Early Termination
Date with respect to the portion of the Transaction corresponding to a number of
Options (the “Repayment Options”) equal to the lesser of (A) the aggregate
principal amount of such Convertible Notes specified in such Repayment Notice,
divided by USD 1,000, and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repayment Options. Any payment
hereunder with respect to such termination (the “Repayment Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repayment Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction; provided that, in the event of a
Repayment Event pursuant to Section 15.02 of the Supplemental Indenture, the
Repayment Unwind Payment shall not exceed (x) the number of Repayment Options
multiplied by (y) the product of (A) the Applicable Percentage and (B) the
excess, if any, of (I) the principal amount per Repayment Convertible Note, over
(II) USD 1,000 per Repayment Convertible Note. “Repayment Event” means that
(i) any Convertible Notes are repurchased (whether in connection with or as a
result of a fundamental change, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries, (ii) any Convertible Notes are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Notes is repaid prior to the final maturity date of
the Convertible Notes (for any reason other than as a result of an acceleration
of the Convertible Notes that results in an Additional Termination Event
pursuant to the preceding Section 9(j)(i)), or (iv) any Convertible Notes are
exchanged by or for the benefit of the “Holders” (as defined in the Indenture)
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Notes (whether into cash, Shares, “Reference Property” (as defined
in the Indenture) or any combination thereof) pursuant to the terms of the
Indenture shall not constitute a Repayment Event.

 

  (iii)

Notwithstanding anything to the contrary in this Confirmation, the occurrence of
an Amendment Event shall constitute an Additional Termination Event applicable
to the Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement. “Amendment Event” means that Counterparty amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Convertible Notes governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion rate, conversion rate
adjustment provisions, conversion settlement dates or conversion

 

22



--------------------------------------------------------------------------------

  conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Convertible Notes to amend (other than,
in each case, any amendment or supplement (v) pursuant to Section 10.02(c) of
the Supplemental Indenture, (w) pursuant to Section 10.02(j) of the Supplemental
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Notes in the Offering Memorandum, (x) pursuant
to Section 14.07 of the Supplemental Indenture, (y) pursuant to Section 10.02(l)
of the Supplemental Indenture, or (z) pursuant to Section 10.02(a) of the
Supplemental Indenture that, as determined by Calculation Agent, cures any
ambiguity, omission, defect or inconsistency in the Indenture or in the
Convertible Notes), in each case, without the consent of Dealer.

 

  (k)

Amendments to Equity Definitions.

 

  (i)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”

 

  (ii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (iii)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1) adding
the word “or” immediately before subsection “(B)”, (2) deleting the comma at the
end of subsection (A), (3) deleting subsection (C) in its entirety, (4) deleting
the word “or” immediately preceding subsection (C) and (5) replacing the words
“either party” in the last sentence of such Section with “Dealer”.

 

  (l)

No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

  (m)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply and (b) Counterparty acknowledges to Dealer, as of
the date of such election, its responsibilities under applicable securities
laws, and in particular Section 9 and Section 10(b) of the Exchange Act and the
rules and regulations thereunder, in connection with such election, in which
case the provisions of Section 12.7 or Section 12.9 of the Equity Definitions,
or the provisions of Section 6(d)(ii) of the Agreement, as the case may be,
shall apply.

 

23



--------------------------------------------------------------------------------

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

24



--------------------------------------------------------------------------------

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (o)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement,
substantially similar to underwriting agreements customary for registered
secondary offerings of a substantially similar size, in form and substance
satisfactory to Dealer; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a substantially similar size, in form and substance reasonably
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

  (p)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q)

Right to Extend. Dealer may postpone or add, in whole or, other than in the
event Dealer determines in good faith that such postponement or addition
resulted solely pursuant to the circumstances set forth in clause (ii)(y) below,
in part, any Valid Day or Valid Days during the Settlement Averaging Period or
any other date of valuation, payment or delivery by Dealer, with respect to some
or all of the Options hereunder, if Dealer reasonably determines, based on the
advice of counsel in the case of the immediately following clause (ii), that
such action is reasonably necessary or appropriate (i) to preserve, in a
commercially reasonable manner, Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or
(ii) to enable Dealer to effect purchases of Shares, in a commercially
reasonable manner, in connection with its commercially reasonable hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance
(x) with applicable legal, regulatory or self-regulatory requirements, or
(y) with related policies and procedures applicable to Dealer; provided that no
such Valid Day or other date of valuation, payment or delivery may be postponed
or added more than 60 Valid Days after the original Valid Day or other date of
valuation, payment or delivery, as the case may be.

 

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are

 

25



--------------------------------------------------------------------------------

  senior to the claims of common stockholders of Counterparty in any United
States bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Dealer’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to the Transaction; provided further that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the weighted
average of the types and amounts of consideration actually received by holders
of Shares (the date of such notification, the “Consideration Notification
Date”); provided that in no event shall the Consideration Notification Date be
later than the date on which such Merger Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in any
event at least one Exchange Business Day prior to the relevant Adjustment Notice
Deadline) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Notes in connection with any Potential Adjustment Event
(other than a Potential Adjustment in respect of the Dilution Adjustment
Provision set forth in Section 14.04(b) or Section 14.04(d) of the Supplemental
Indenture) or Merger Event and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.
The “Adjustment Notice Deadline” means (i) for any Potential Adjustment in
respect of the Dilution Adjustment Provision set forth in Section 14.04(a) of
the Supplemental Indenture, the relevant Ex-Dividend Date (as such term is
defined in the Indenture) or Effective Date (as such term is defined in the
Indenture), as the case may be, (ii) for any Potential Adjustment in respect of
the Dilution Adjustment Provision in the first formula set forth in
Section 14.04(c) of the Supplemental Indenture, the first Trading Day (as such
term is defined in the Indenture) of the period referred to in the definition of
“SP0” in such formula, (iii) for any Potential Adjustment in respect of the
Dilution Adjustment Provision in the second formula set forth in
Section 14.04(c) of the Supplemental Indenture, the first Trading Day (as such
term is defined in the Indenture) of the Valuation Period (as such term is
defined in the Supplemental Indenture), (iv) for any Potential Adjustment in
respect of the Dilution Adjustment Provision set forth in Section 14.04(e) of
the Supplemental Indenture, the first Trading Day (as such term is defined in
the Indenture) of the period referred to in the definition of “SP” in the
formula in such Section, and (v) for any Merger Event, the effective date of
such Merger Event (or, if earlier, the first day of any valuation or similar
period in respect of such Merger Event).

 

  (u)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this

 

26



--------------------------------------------------------------------------------

  Confirmation or the Agreement, as applicable, arising from a termination
event, force majeure, illegality, increased costs, regulatory change or similar
event under this Confirmation, the Equity Definitions incorporated herein, or
the Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (w)

Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Underwriting Agreement (the “Underwriting Agreement”) dated as of
April 1, 2020, between Counterparty and Morgan Stanley & Co. LLC, as the sole
Underwriter party thereto (the “Underwriter”)) is not consummated with the
Underwriter for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date or Premium Payment Date, as the case may be, and (x) the
Transaction and all of the respective rights and obligations of Dealer and
Counterparty under the Transaction shall be cancelled and terminated and
(y) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date or Premium Payment Date, as the case may be. Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (x)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (y)

FATCA and Dividend Equivalent Tax. The term “Indemnifiable Tax” as defined in
Section 14 of the Agreement shall not include (i) any tax imposed or collected
pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”), (ii) any tax imposed on amounts treated as
dividends from sources within the United States under Section 871(m) of the Code
(or the United States Treasury Regulations or other guidance issued thereunder),
or (iii) any tax imposed on amounts treated as distributions of property under
Section 305 of the Code (or the United States Treasury Regulations or other
guidance issued thereunder). For the avoidance of doubt, a FATCA Withholding Tax
is a Tax the deduction or withholding of which is required by applicable law for
the purposes of Section 2(d) of the Agreement.

 

27



--------------------------------------------------------------------------------

  (z)

Payee Tax Representations.

 

  (i)

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation:

Counterparty is a corporation established under the laws of the State of
Delaware and is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Code) and is “exempt” within the meaning of Treasury
Regulation sections 1.6041-3(p) and 1.6049-4(c) from information reporting on
IRS Form 1099 and backup withholding.

 

  (ii)

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation:

Dealer is a public limited company duly organized under the laws of England and
Wales, it is a “foreign person” (as that term is used in Section 1.6041-4(a)(4)
of the United States Treasury Regulations) for United States federal income tax
purposes, and it is a “non-U.S. branch of a foreign person” (as that term is
used in section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations)
for United States federal income tax purposes.

 

  (aa)

Tax Forms. For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer a complete and duly executed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer
agrees to deliver to Counterparty a complete and duly executed United States
Internal Revenue Service Form W-8BEN-E (or successor thereto). Such forms or
documents shall be delivered upon (i) execution and delivery of this
Confirmation, (ii) promptly upon reasonable request of the other party, and
(iii) promptly upon learning that any such Form previously provided by the other
party has become obsolete or incorrect.

 

28



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.

Very truly yours,

 

Morgan Stanley & Co. International plc

By:

 

/s/ Gautier Martin-Regnier

Authorized Signatory

Name:

 

Gautier Martin-Regnier

Morgan Stanley & Co. LLC as Agent By:  

/s/ Darren McCarley

Authorized Signatory Name: Darren McCarley             Managing Director



--------------------------------------------------------------------------------

Accepted and confirmed

as of the Trade Date:

 

Nevro Corp.

By:

 

/s/ Andrew H. Galligan

Authorized Signatory

Name:

 

Andrew H. Galligan